Exhibit 77(q) Exhibits (a)(1)Articles of Amendment effective April 30, 2010, changing the name of ING Growth and Income Fund to ING Core Equity Research Fund– Filed herein. (e)(1)Amended and Restated Schedule A dated December 2009 to the Amended Investment Management Agreement dated April 1, 2004 between ING Series Fund, Inc. and ING Investments, LLC – Filed as an Exhibit to Post-Effective Amendment No. 133 to the Registrant’s Form N-1A Registration Statement on February 24, 2010 and incorporated herein by reference. (e)(2)Amended and Restated Schedule A dated December 2009 to the Sub-Advisory Agreement dated March 1, 2002 between ING Investments, LLC and ING Investment Management Co. – Filed as an Exhibit to Post-Effective Amendment No. 133 to the Registrant’s Form N-1A Registration Statement on February 24, 2010 and incorporated herein by reference.
